Title: From Benjamin Franklin to [Daniel Burton], [October 1766]
From: 
To: 


Reverend Sir
[October 1766]
At the Request of Mr. Spencer I take the Liberty of mentioning to you, that if the venerable Society shall think fit to appoint him to Spotswood in New Jersey, a new Mission which he tells me is under Consideration, I will recommend him to the Countenance and Protection of the Governor of that Province.
My Friend the Revd. Mr. Sturgeon of Philadelphia writes to me, that his Health has been so much on the Decline, as to oblige him to retire into the Country, and that he should think him self happy if the Society would appoint him to succeed Mr. Campbel at Burlington. I suppose Trenton which is not far distant would equally suit him which if vacant, and I imagine he would be very agreable to the People there. Will you be so good as to excuse my intermeddling in these Matters, and believe me to be with great Esteem and Respect, Revd Sir
